Per Curiam:
On the merits, we see no ground for disturbing the decision of the trial court. On the question of the testimony of Myrna SchiUer, excluded under section 829 of the Code, we think the ruling was correct, both because she was a party to the action by her answer supporting plaintiff’s claim, so that the testimony was offered in her own behalf, as weU as in behalf of the plaintiff, her transferee, and also because she was interested in the result to sustain against the administrator plaintiff’s and her right to the $3,000 realized from the check of Addie N. SchiUer to her. AU concur, except Hubbs, J., who dissents. Judgment affirmed, with costs.